                                                                                                               F~LED
AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case

                                                                                                               JAN 31 2019
                                      UNITED STATES DISTRICT Co
                                        SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                               JUDGMENT IN A                                                '
                                 v.                                 (For Offenses Committed On or After November 1, 1987)

                       Lance Alan Smith                                Case Number:         18-cr-02905-WVG

                                                                    Danielle Rachel Iredale
                                                                    Defendant's Attorney
REGISTRATION NO.                 70661298
D -
The Defendant:

1ZJ pleaded guilty to count(s)        Count 1 Superseding Information

D     was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is ad.judged guilty of such count(s), which involve the following offense(s):
                                                                                                                       Count
Title & Section                   Natnre of Offense                                                                  Number(s)
18 use 3                          Accessory After the Fact (Misdemeanor)                                                ls




      The defendant is sentenced as provided in pages 2 through               2            of this judgment.


D     The defendant has been found not guilty on count(s)

IZl   Count(s)   1-3 ofunderlying Information                 are   dismissed on the motion of the United States.

1ZJ Assessment: $10.00


IZJ No fine                D Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                    Jauuary 29 201 9
                                                                    Date oflmposition of Sentence

                                                                             ~Js~""
                                                                    HON. William V. Gallo
                                                                    UNITED STATES DISTRICT JUDGE



                                                                                                                  18-cr-02905-WVG
AO 245B (CASO Rev. 08/14) Judgment in a Petty Criminal Case

DEFENDANT:                Lance Alan Smith                                                         Judgment - Page 2 of 2
CASE NUMBER:              18-cr-02905-WVG

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Time Served




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D     at                                               on
       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D    on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

       Defendant delivered on                                            to

 at   ~~~~~~~~~~~~-
                                          , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                    18-cr-02905-WVG
